Citation Nr: 1519370	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection  for a low back disability.

4.  Entitlement to service connection for a chest muscle disability.

5.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for genital herpes simplex also claimed as eczema.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has now been transferred to the RO in Oakland, California.

During the course of the appeal, the RO, after additional development, granted service connection claims for right knee degenerative joint disease and a laceration of index finger, left hand, in a September 2009 rating decision.  Therefore, the Board finds that the full benefits sought on appeal was granted for these claims, and thus, are no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a low back disability, chest muscle disability, and the claim for entitlement to an increased rating for genital herpes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a letter dated in October 2013, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an increased rating for bilateral hearing loss.

2.  An unappealed rating decision dated in August 2006 denied service connection for tinnitus.
 
3.  Evidence received since the August 2006 rating decision that was not of record at that time and is not cumulative or redundant of the evidence of record at that time, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's tinnitus is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The August 2006 RO rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014).

3.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2014).

4.  Tinnitus was incurred in service or the result of a service connected disability.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 3 8 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

The August 2006 rating decision denied, in pertinent part, a compensable rating for the Veteran's service connected bilateral hearing loss.  The Veteran filed a notice of disagreement with that decision.  After being issued a statement of the case, the Veteran perfected his appeal in October 2009.  In October 2013, the Veteran, through his representative, submitted correspondence expressing his desire to withdraw from appellate review his claim for an increased rating for bilateral hearing loss.  The Veteran has withdrawn his appeal regarding this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating for bilateral hearing loss, and it is dismissed.

New and Material Evidence

In August 2006, the RO denied service connection for tinnitus on the basis that the Veteran did not tinnitus in-service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b) (2014).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

Since the August 2006 rating decision, newly-received evidence includes a March 2013 VA audiological examination.  The March 2013 VA audiological examination is new and material in that it raises a reasonable possibility of substantiating the claim as this may show that the Veteran's tinnitus was incurred in-service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting in full the benefit sought on appeal with regards to the claim for service connection for tinnitus.  Accordingly, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran's main contention is that his tinnitus was the result of noise exposure to aircraft noise while performing duties on the flight deck of an aircraft carrier in the United States Navy.  He also stated that the tinnitus began during service and is still present to this day.  The Board notes that the Veteran is already service connected for bilateral hearing loss.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran underwent a VA audiological examination in March 2013.  The VA examiner found no nexus between the Veteran's tinnitus and his military service based on an absence of complaints of tinnitus in the service treatment records. 

The Veteran is not generally competent to self-diagnose medical disorders unless he has specialized medical training or the diagnosis may be based on unique and readily identifiable features.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Tinnitus is considered to be a disorder that the Veteran may diagnose, as it is identified purely by its symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, although the Veteran's service treatment records do not indicate complaints of tinnitus while on active duty or for many years thereafter, the Board may accept that the Veteran has tinnitus based on his own complaints where, as here, there is no reason to doubt the credibility of his statements.

Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  The Veteran is service-connected for bilateral hearing loss consistent with noise exposure encountered while on active duty.  The Veteran has reported that his tinnitus has gradually increased in severity since separation from active service.  Given the fact that the Veteran is service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service or his service connected hearing loss. 

Therefore, the Board finds that reasonable doubt exists as to whether or not the tinnitus has existed since service or, at the very least, has developed as his hearing loss disability has progressed.  Reasonable doubt must be resolved in favor of the claimant.  Service connection for tinnitus is warranted and the appeal must be granted.  38 C.F.R. 3.102(b) (2014), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to an increased rating for bilateral hearing loss is dismissed without prejudice.

New and material evidence has been  received, the claim for service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted. 


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

For the Veteran's claims for service connection for a low back disability and a chest muscle disability the Board notes that he has not been afforded a VA examination concerning these conditions.  There is evidence of current disabilities concerning the lower back and chest as shown by VA treatment records and private treatment records.  Service treatment records show that he was diagnosed and treated for low back and chest muscle disorders during active duty.  The Veteran has also submitted statements in support of his claim that he has continued to experience symptoms from these conditions since separation from service.  Thus, under the "low threshold" standard of Mclendon, an examination to determine if there is a nexus between the Veteran's claimed low back disability, chest muscle disability, and his service is warranted.

With regards to the Veteran claim for a rating in excess of 10 percent for genital herpes, the Veteran's previous VA examination occurred in June 2006.  He also has submitted photographs during the course of this appeal that he claims show that his genital herpes have spread to his face.  The Board finds that the submitted photographic evidence, the age of the previous examination, and VA treatment records that report new outbreaks, warrants a new VA skin examination.  The Board is aware that the Veteran failed to report to a previous VA skin examination.  However, in a July 2013 letter, he explained that he did not realize that the exam was the same day as his VA audio examination, which he attended.  He said he was waiting to hear about his skin examination and only realized that he missed the examination after being informed of such by the RO.  The Board finds that the Veteran's record of attending past VA examinations and his statement regarding confusion of his VA skin examination appointment warrants another scheduled examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination, to address the nature and etiology of any current disability of the Veteran's low back and/or chest muscle.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review and the examiner must note that review in the report.  After the foregoing has been completed, please provide an opinion and complete rationale for the following:

(a) Diagnose any current disabilities of the lower back and chest muscles.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability( low back and chest muscle) had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  Consideration must also be given to the Veteran's lay statements of experiencing low back pain and chest pain since service.

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected herpes.  The examiner must consider the Veteran's lay statements regarding his disability, to include how symptoms of his skin condition impair his daily activities, and that genital herpes has spread to his face.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  After completing the above actions, the Veteran's claims of entitlement to service connection for a low back disability and a chest muscle disability, and the increased rating claim for genital herpes, should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


